             Case 3:19-cv-07039-VC Document 5 Filed 10/25/19 Page 1 of 2



 1   Katherine Vidal (SBN: 194971)
     KVidal@winston.com
 2   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
 3   Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500
 4   Facsimile: (650) 858-6550
 5   Steven M. Anzalone
     (Pro Hac Vice to be Submitted)
 6   SAanzalone@winston.com
     Paul C. Goulet
 7   (Pro Hac Vice to be Submitted)
     PGoulet@winston.com
 8   WINSTON & STRAWN LLP
     1700 K Street, N.W.
 9   Washington, D.C. 20006-3817
     Telephone: (202) 282-5000
10   Facsimile: (202) 282-5100

11   Attorneys for Plaintiffs
     Olympus Corporation of the Americas,
12   Olympus America Inc.
13                                 UNITED STATES DISTRICT COURT
14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

15    Olympus Corporation of the Americas, Olympus   Case No. 3:19-cv-7039
      America Inc.
16                                                   PLAINTIFFS OLYMPUS
                     Plaintiffs,                     CORPORATION OF THE AMERICAS
17                                                   AND OLYMPUS AMERICA INC.’S
              v.                                     CORPORATE DISCLOSURE
18                                                   STATEMENT AND CERTIFICATION
      Erbe Elektromedizin GmbH, Erbe USA, Inc.       OF INTERESTED ENTITIES OR
19                                                   PERSONS
                     Defendants.
20

21

22

23

24

25

26

27

28


      OLYMPUS CORPORATE DISCLOSURE STATEMENT                             CASE NO: 3:19-CV-7039
            Case 3:19-cv-07039-VC Document 5 Filed 10/25/19 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Olympus Corporation of the
 2   Americas and Olympus America Inc. state the following:
 3              1. Olympus Corporation of the Americas is a subsidiary of Olympus Corporation. No
 4                  other corporation owns 10% or more of the interest of Olympus Corporation of the
 5                  Americas.
 6              2. Olympus America Inc. is a wholly-owned subsidiary of Olympus Corporation of the
 7                  Americas.
 8          Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
 9   named parties, there is no such interest to report.
10

11
     Dated: October 25, 2019                        WINSTON & STRAWN LLP
12

13                                                  By: /s/ Katherine Vidal
                                                        Katherine Vidal (SBN: 194971)
14                                                      KVidal@winston.com
                                                        WINSTON & STRAWN LLP
15                                                      275 Middlefield Road, Suite 205
                                                        Menlo Park, CA 94025-1203
16                                                      Telephone: (650) 858-6500
                                                        Facsimile: (650) 858-6550
17
                                                        Steven M. Anzalone
18                                                      (Pro Hac Vice to be Submitted)
                                                        SAanzalone@winston.com
19                                                      Paul C. Goulet
                                                        (Pro Hac Vice to be Submitted)
20                                                      PGoulet@winston.com
                                                        WINSTON & STRAWN LLP
21                                                      1700 K Street, N.W.
                                                        Washington, D.C. 20006-3817
22                                                      Telephone: (202) 282-5000
                                                        Facsimile: (202) 282-5100
23
                                                           Attorneys for Plaintiffs
24                                                         OLYMPUS CORPORATION OF THE
                                                           AMERICAS, OLYMPUS AMERICA INC.
25

26

27

28

                                                           1
     OLYMPUS CORPORATE DISCLOSURE STATEMENT                                           CASE NO: 3:19-CV-7039
